Citation Nr: 0948219	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  04-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for status post 
left knee arthroscopy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from July 1989 to September 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Veteran was scheduled for a Travel Board hearing in 
September 2006.  Without explanation, he failed to appear for 
the hearing, and neither he nor his representative has 
requested to have the hearing rescheduled.  The Board 
remanded this case in August 2007 for evidentiary 
development.  Having been completed, the case has now been 
returned for appellate adjudication. 

In the November 2009 Informal Hearing Presentation it was 
noted that the Veteran had submitted additional VA clinical 
records.  Initial consideration of the evidence by the RO was 
waived.  Subsequently, additional private medical records 
were received, consisting of a left knee MIR and office note 
of October 2009, and initial consideration of this evidence 
by the RO was also waived.  

At the August 2009 VA rating examination the Veteran reported 
having injured his left ankle during service.  It is unclear 
whether he desires to claim service connection for residuals 
of such an injury and, so, this matter is referred to the RO 
for clarification. 


FINDINGS OF FACT

The Veteran's left knee disability is manifested by range of 
motion from zero (0) to 90 degrees and no joint instability.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post left knee arthroscopy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5299 - 5257 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements include 
notice to provide, or ask VA to obtain, medical or lay 
evidence of increased severity and the impact thereof on 
employment to substantiate the claim; and providing examples 
of types of medical or lay evidence that may be submitted, or 
that VA can be asked to obtain, which are relevant to 
establishing an increased rating.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. 
Shineki, No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

The RO provided the Veteran with pre-adjudication VCAA notice 
by letter, dated in October 2001.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence of an increase in severity.  He 
was informed that VA would obtain VA records and records of 
other Federal agencies, and that private medical records 
could be submitted or VA could be authorized to obtain such 
records.  The RO sent the Veteran another letter in December 
2003 repeating the contents of the earlier October 2001 
letter. 

The case was remanded in August 2007, in part, to allow the 
RO to notify the Veteran of the requirements of the holding 
in Dingess, Id.  This was done in a November 2007 letter 
which informed him of the general provision for the effective 
date of the claim, that is, the date of receipt of the claim 
and how VA determined disability ratings, including 
consideration of the nature and symptoms, the severity and 
duration of symptoms, and the impact of the condition and 
symptoms on employment.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 
No. 2008-7150, slip op. (Fed.Cir. Sept. 4, 2009). 

Even if the Veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disabilities at issue in the 
Statement of the Case.  Consequently, he had actual notice of 
the specific rating criteria for the disabilities, and why a 
higher rating has not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran failed, without explanation, to attend a 
scheduled travel Board hearing.  The RO has obtained the 
Veteran's service treatment records and VA treatment records.  
Also, private clinical records are on file.  

The Veteran was afforded VA rating examinations in November 
2000 and, pursuant to the 2007 Board remand, in August 2009 
which are sufficient for rating purposes.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned 
if it more nearly approximates the criteria therefor.  38 
C.F.R. § 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

Generally, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board will consider whether separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007) (staged ratings may be assigned 
during the appeal of any increased rating claim).

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury by the use of a "built-up" DC (using the 
last two digits of "99") under 38 C.F.R. § 4.27, in which 
not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

Ratings for a joint based on limitation of motion require 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  In other words, ratings based on limited motion do 
not ipso facto include or subsume the other rating factors in 
§§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, 
and weakness.  Thus, a higher rating may be assigned if there 
is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board will consider all possibly applicable DCs in 
attempting to arrive at the proper evaluation for the 
Veteran's service-connected knee disability.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation is 
assigned where the impairment is slight; 20 percent 
evaluation is assigned for moderate impairment; and 30 
percent for severe impairment.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In VAOGCPREC 9-98 (August 14, 1998) it was held that for a 
knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

In VAOGPREC 9-2004 (September 17, 2004) it was held that 
separate ratings may be assigned for limitation of extension 
and limitation of flexion of a knee without violating the 
rule against pyramiding, under 38 C.F.R. § 4.14.  

Full knee flexion is to 140 degrees and full knee extension 
is to zero (0) degrees.  38 C.F.R. § 4.71a, Plate II.   

A noncompensable rating is assigned when knee flexion is 
limited to only 60 degrees, a 10 percent rating requires 
flexion be limited to no more than 45 degrees, a 20 percent 
rating to no more than 30 degrees, and a 30 percent rating to 
no more than 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

A noncompensable rating is assigned when knee extension is 
limited to only 5 degrees, a 10 percent rating requires 
extension be limited to no more than 10 degrees, a 20 percent 
rating to no more than 15 degrees, a 30 percent rating to no 
more than 20 degrees, a 40 percent rating to no more than 30 
degrees, and a 50 percent rating to no more than 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.  

Also, 38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent 
evaluation when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between zero degrees and 
10 degrees, 40 percent when ankylosed in flexion between 10 
degrees and 20 degrees, 50 percent when between 20 degrees 
and 45 degrees, and 60 percent if extremely unfavorable at an 
angle of 45 degrees or more.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating assignable when there is a 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  
Ratings under DC 5259 require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of a semilunar cartilage may 
result in complications producing loss of motion.  VAOGCPREC 
9-98.  

Under 38 C.F.R. § 4.71a, DC 5262 impairment of the tibia and 
fibula with malunion and with slight knee or ankle 
disability, a 10 percent rating is warranted.  With malunion 
and with moderate knee or ankle disability, a 20 percent 
rating is assigned but with marked knee or ankle disability a 
30 percent rating is assigned.  When manifested by nonunion 
with loose motion, requiring a brace, a 40 percent rating is 
assigned.  

Under 38 C.F.R. § 4.71a, DC 5263 a 10 percent rating is 
assigned for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated).  

Background

On VA rating examination in November 2000 the Veteran's claim 
file was not available for review.  He complained of chronic 
left knee pain and intermittent stiffness, swelling, giving 
way, and locking.  He took non-steroidal anti-inflammatory 
medication without much relief.  His symptoms were 
precipitated by cold and wet weather.  He worked as a cook 
and was on his feet a lot, which aggravated the condition.  
He used a knee brace when he played sports and at times used 
a cane.  He complained of occasional left knee instability.  
He was able to ambulate with and without a cane for up to 1/2 
block.  

On physical examination the Veteran had three small post-
arthroscopic scars.  Left knee motion was from full extension 
to 120 degrees of flexion, with pain beyond 110 degrees of 
flexion.  He had pain on the anterior aspect of that knee.  
He could ambulate normally without an assistive device.  He 
could walk on his heels and on his toes.  X-rays in November 
2000 were normal.  The diagnosis was left patellofemoral 
syndrome.  

Private clinical records of 2003 show that in January 2003 
the Veteran complained of moderate throbbing in the left knee 
which worsened when walking or going up and down stairs but 
which improved when sitting.  He assessed the pain as being 5 
on a scale of 10.  At times he had a painful "pop" in that 
knee.  He was now a full-time student.  He had been unable to 
play basket ball due to his knee.  On examination there was 
no left knee edema, ecchymosis, erythema or effusion.  He had 
normal range of motion, strength to extension and flexion, 
and stability to varus and valgus testing.  There was minimal 
tenderness at the site of a small longitudinal incision scar 
in the area of the patella tendon.  There was tenderness 
along the inferior pole of the left patella.  The arthroscopy 
scars were difficult to see.  There was a supra-patellar, 
lateral scar which he did not think was due to the past 
arthroscopy.  There was no tenderness along the medial and 
lateral joint lines.  There was no pain on rotatory stress.  
Drawer and Lachman tests were negative.  Patellar reflex was 
present.  On comparison with the right knee, there was normal 
range of motion and normal strength to extension and flexion.  
There was stability on varus and valgus stress testing.  Left 
knee X-rays revealed some minimal narrowing of the joint 
space, medially, but was otherwise negative.  There was no 
excessive patellar tilt or subluxation.  The impression was 
patellofemoral syndrome with mild patellar tendinitis.  He 
was to have a program of home therapy but it was not known if 
there would be a change in his disability rating.  

In February 2003 an MRI of the Veteran's left knee was 
reviewed by a private physician and it was found to be 
basically negative.  There were some findings that could 
represent patellar tendonitis, but it could also represent an 
artifact and there was some signal posteriorly, which made it 
more suspicious for an artifact.  There was a tiny area 
posteriorly representing either some very small cysts or 
maybe a normal variant.  On examination there was tenderness 
of the anterior and posterior regions along the patellar 
tendon and in the mid-posterior region of the left knee.  
There was tenderness to palpation along the patellar tendon 
and the inferior pole.  He had no pain on immobilization of 
the patella.  He had good strength in knee flexion and 
extension against resistance with full range of motion and no 
erythema, effusion or edema.  The knee was stable to varus 
and valgus stress testing.  The impression was left patellar 
tendonitis and patellofemoral syndrome, but the origin of the 
posterior pain was uncertain.  

VA outpatient treatment records show that the Veteran injured 
his right ankle in July 2003 while playing basketball. 

A June 2009 private medical office note reflects that the 
Veteran complained of having left knee pain which he assessed 
as being 7 on a scale of 10.  The symptom worsened with 
motion, such as bending, kneeling, and going up or down 
stairs.  The symptoms improved with the application of either 
heat or cold.  He worked full time as a teacher's assistant 
and his exercise was basketball.  On physical examination 
there was no edema, ecchymosis, erythema or swelling of the 
left knee.  He had good strength without pain to extension 
and flexion against resistance.  There was stability to varus 
and valgus stress testing.  Lachmans' test was negative.  
There was tenderness at the medial and lateral joint lines.  
There was apprehension on immobilization of the patella.  
Active motion was from full extension to 105 degrees of 
flexion.  Rotatory stress testing was negative.  Left knee X-
rays revealed mild medial and lateral joint space narrowing 
and patellar spurring inferiorly but no patellar tilt or 
subluxation.  It was reported that according to "AMA" 
impairment guidelines there was "mild" impairment due to 
loss of some flexion.  The Veteran was to perform a program 
of home exercises.  

On VA rating examination in August 2009 the Veteran's claim 
file was reviewed by the examiner.  The Veteran reported that 
he tried not to walk because he could not walk without pain.  
He had a lot of start-up pain but no pain when at rest.  He 
was unable to walk more than 10 minutes, at which point he 
had to stop due to pain.  He did not complain of tiredness or 
fatigue as limiting factors.  He denied episodes of 
subluxation or dislocation.  It was noted that for treatment 
of his inservice injury, fluid was aspirated from his knee 
and he was given an immobilizer and physical therapy.  He had 
had an arthroscopic procedure in 1991 during which the 
anterior cruciate ligament was found to be intact and the 
only positive findings had been an old appearing anterior 
horn tear of the medial meniscus, which was debrided.  

On physical examination the Veteran was neurovacularly 
intact.  His left quadriceps tone was slightly, voluntarily, 
diminished but his strength was intact.  His thighs were of 
equal circumference but his left calf was 1/2 inch larger than 
the right.  There was no effusion of the knee.  There was a 
positive patellofemoral grind, bilaterally, more so on the 
left than the right.  There was no patella instability and 
apprehension test was negative.  His knee was stable to varus 
and valgus stress testing.  Drawer and Lachman tests were 
negative.  Pivot shift test was also negative.  He had full 
extension and flexion of the left knee, but voluntarily 
limited flexion to 90 degrees.  There was subjective positive 
medial joint line tenderness of the left knee.  

The examiner stated that he did not find any subluxation or 
instability of the left knee and even though the Veteran 
complained of functional limitation of that knee there was no 
measurable weakness or muscular atrophy.  All of the 
mentioned positive findings were subjective rather than 
objective.  

An October 2009 private MRI of the Veteran's left knee 
disclosed findings consistent with mild grade interstitial 
partial tearing of the medial central fibers of the mid to 
distal patellar tendon with adjacent bursal inflammatory 
change but no full thickness tear or retraction and no 
avulsed bone fragment, and the anterior tibial tubercle 
remained intact.  There was also mild chondromalacia patella 
and mild joint fluid within the patellofemoral compartment, 
extending to the lateral gutter.  

An October 2009 office note from Dr. B. S. H. reflects that 
the Veteran had left knee pain and that his symptoms were 
otherwise unchanged.  The Veteran reported that the pain was 
of moderate severity, being 6 on a scale of 10.  He was 
employed full-time as a teacher's assistant.  The October 
2009 MRI was reviewed and felt to be more consistent with 
tendonitis.  Active range of motion was from zero (0) to 120 
degrees.  There was no edema, ecchymosis or erythema.  There 
was good strength to extension, with pain in the patellar 
tendon.  There was tenderness at the patellar tendon at the 
tibial turbercle.  
Cryotherapy was recommended and the Veteran was to continue 
taking anti-inflammatory medication.

Analysis

Upon review of the evidence, the Board finds that the 
Veteran's left knee disability doe not warrant a rating 
higher than the current 10 percent evaluation assigned.  
While the Veteran has complained of instability, repeated 
testing of his ligaments revealed no instability.  In fact, 
although he has complained of impairment in walking and 
having to refrain or limit his athletic activities, the 
evidence shows that he has maintained an active and athletic 
lifestyle, even having injured an ankle as recently as 2003, 
and in 2009 it was noted that his exercise was playing 
basketball.  

X-rays have not shown the presence of arthritis and even if 
the minimal or mild joint space narrowing were indicative of 
arthritic changes, repeated testing of the Veteran's range of 
motion has not revealed that at any time since he filed his 
claim for an increased rating, in September 2000, he has had 
a compensable degree of limitation of motion in either 
flexion or extension.  Also, the evidence shows that his 
tendonitis is not more than mild.  

Also, the Veteran has no ankylosis, dislocation of a 
semilunar cartilage or impairment of the tibia or fibula 
which would warrant a higher rating under DCs 5256, 5258 or 
5262,.  Also, a rating in excess of 10 percent is not 
provided for on the basis of removal of a semilunar 
cartilage, since he had only debridement and not removal of a 
meniscus, under DC 5259, or genu recurvatum, DC 5263.  

The current 10 percent rating has been assigned only 
analogously, under DC 5299, as instability of the left knee 
based upon the Veteran's complaints of tenderness, pain, 
objectively unconfirmed instability, and his motion being 
limited, albeit to a noncompensable degree, due to pain.  The 
Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca would 
afford the Veteran a higher evaluation - based on the extent 
of his pain and/or painful motion, etc.  However, repeated 
examinations have not found any loss of strength or 
accompanying findings indicating a degree of pathology which 
would warrant a rating in excess of 10 percent.  

While a separate disability evaluation may be assigned for 
arthritis of the knee under DC 5003 in addition to the rating 
for instability under DC 5257.  VAOPGCPREC 9-98 (August 14, 
1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), since the Veteran has no instability, these precedent 
General Counsel opinions do not apply to the facts of this 
particular case. 

Extraschedular Consideration

The Board is precluded from assigning an extraschedular 
rating under 38 C.F.R. 3.321(b)(1) in the first instance but 
not from considering whether the case should be referred for 
such a rating.  The threshold factor is, after considering 
the level of severity and symptomatology with the schedular 
criteria, whether there is such an exceptional disability 
picture, with such related factors as frequent 
hospitalizations or marked interference with employability, 
that the schedular rating criteria are inadequate.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 
F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability 
level and symptomatology, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  In that case, referral for 
consideration of an extraschedular rating is not required.  
Thun, Id.  Here, comparing the current disability level and 
symptoms to the Rating Schedule, the degree of disability is 
contemplated therein and, also, marked interference with his 
employment is not shown, for the reasons explained.  Also, no 
periods of hospitalization have been required for the left 
knee disorder.  Thus, the assigned schedular rating is 
adequate and referral for consideration of an extraschedular 
rating is not required.  

For these reasons, the claim for a rating higher than 10 
percent for the left knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claim, this doctrine is not applicable.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

An evaluation for status post left knee arthroscopy in excess 
of 10 percent is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


